— Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered July 10, 1987, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that *618branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police.
Ordered that the judgment is affirmed.
We find that the hearing court properly denied the defendant’s motion to suppress his statement to the police. We reject the defendant’s contention that the police coerced him into making the statement by delaying his medical care (cf., People v Adams, 64 AD2d 712).
The defendant has failed to properly preserve for appellate review his claim that the trial court erred in admitting certain testimony, pursuant to CPL 60.25, relating to the complainant’s prior corporeal identification of the defendant (see, CPL 470.05 [2]). In any event, we find that under the circumstances of this case the testimony was properly admitted pursuant to CPL 60.25. Mollen, P. J., Thompson, Lawrence and Kunzeman, JJ., concur.